This opinion is subject to administrative correction before final disposition.




                             Before
              MONAHAN, STEPHENS, and DEERWESTER
                    Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                   Christopher T. TESSIER
               Lance Corporal (E-3), U.S. Marine Corps
                             Appellant

                             No. 202000160

                        Decided: 16 December 2020

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                             Roger E. Mattioli

 Sentence adjudged 24 April 2020 by a general court-martial convened
 at Marine Corps Base Camp Quantico, Virginia, consisting of a mili-
 tary judge sitting alone. Sentence in the Entry of Judgment: reduction
 to E-1, confinement for 6 months, and a bad-conduct discharge.

                            For Appellant:
                 Captain Daniel J. McCoy, JAGC, USNR

                               For Appellee:
                            Brian K. Keller, Esq.

                        _________________________

      This opinion does not serve as binding precedent under
            NMCCA Rule of Appellate Procedure 30.2(a).
                United States v. Tessier, NMCCA No. 202000160
                              Opinion of the Court

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Uniform Code of Military Justice arts. 59, 66, 10 U.S.C.
§§ 859, 866. 1
    The findings and sentence are AFFIRMED.


                                    FOR THE COURT:




                                    RODGER A. DREW, JR.
                                    Clerk of Court




    1 We note that at arraignment, after having been fully informed of his forum
rights by the military judge, Appellant requested to reserve forum selection. (R. at
6-8). At the next session of court the military judge did not elicit Appellant’s election
of forum selection before the entrance of pleas and the announcement of findings in
accordance with Appellant’s plea of guilty. However, in his plea agreement, Appellant
affirmatively agreed to elect trial and sentencing by military judge alone and waived
his right to a trial by members, including enlisted members. (App. Ex. III). Therefore,
we find that the forum election requirements of R.C.M. 903(b) were satisfied in this
case by the terms of the plea agreement, signed by Appellant. Moreover, following
the announcement of findings the military judge did elicit from Appellant orally on
the record that he elected sentencing by military judge alone. (R. at 42-43). Assum-
ing, arguendo, that the military judged erred by not requiring Appellant to articulate
his forum election orally on the record with regard to the findings phase of his court-
martial, any such error was procedural and we discern that he did not suffer material
prejudice to a substantial right. See United States v. Alexander, 61 M.J. 266, 270
(C.A.A.F. 2005).


                                           2